Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 6/23/21 has been entered.  Claims 1-10 and 12-16 are pending.

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Pat. No. 11098212 Chen et al. which is the patented Application No. 16/462474. 

Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instant claims would practice the copending 

US Patent Application SN 16/462474 has been issued as US Pat. No. 11098212 Chen et al.  This rejection is no longer provisional.

4.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.      Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

A.     The newly recited “a second polyol having a chain with two hydroxyl functional groups at each end of the chain” broadens the prior presented claim in that it includes polyols with more than two ends of the chain.  It is noted that the claim previously recited “at both ends of the chain”.  This claimed limitation limited the chains to only two ends.  It is noted that polyols may be branched.  Such polyols may easily be made by reacting a triol with alkylene oxide to make a three ended polyether polyol or with diacid and diol to make a three ended polyester polyol.  The newly recited claim limitation now encompasses such poly-terminal polyols having two hydroxyl functional groups at each end of the chain.  This newly added scope is not supported in the originally filed specification and is therefore new matter.

6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.       Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2013/0266776 Matsuoka et al. in view of WO 2016/018306 .

Matsuoka discloses an inkjet ink containing water, polyurethane, emulsifiers, i.e. surfactant, and cosolvents.  See Matsuoka, the abstract and paragraphs [0011], [0012], [0014], [0018]-[020], noting the dispersion stability given by the vinyl polymer, [0021], noting the ejection stability, [0090]-[0093], which falls within the scope of the instantly claimed surfactants, and [0098], which specifies the instantly claimed cosolvents.  This disclosure of Matsuoka coupled with Matsuoka’s polyurethane encompasses the instant claim 13.  Mixing these components of Matsuoka and optionally printing with Matsuoka’s inks encompasses the instant claim 14.

Matsuoka, paragraph [0021] discloses amounts falling within the scope of the instant claim 5.  

The polyurethane is made from vinyl polymer having two OH groups at one end and none at the other end, a polyol having two OH groups with one being at each end, polyisocyanate, and an anionic group containing polyol particularly preferably.  See the above discussed sections of Matsuoka and paragraph [0024] thereof.  These anionic groups may be carboxylate or sulfonate groups.  See Matsuoka, paragraphs [0025], [0038], and [0068].  The amounts of anionic polyols of Matsuoka, paragraphs [0026], [0068], and 0075] encompass the instant claim 9.  Matsuoka, paragraphs [0028]-[0031] and [0060]-[0061] encompasses the instant claims 7 and 8.  Matsuoka, paragraphs [0033], [0034], and [0039]-[0045] fall within the scope of 
Mixing the above discussed polyurethanes of Matsuoka with water gives the method of the instant claim 15.
The water and polyurethane of Matsuoka makes the instantly claimed polyurethane-based binder dispersion.  Note that the polyurethane is described as being dispersed in the aqueous medium in Matsuoka, the abstract and paragraph [0023].

Matsuoka does not disclose the instantly claimed combination of the instantly claimed components (D) and (E).
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed combination of dimethylolpropionic acid of Matsuoka with the instantly claimed component (E) in the polyurethanes of Matsuoka because Matsuoka discloses their polyurethanes as containing carboxylate or sulfonate groups to aid in their dispersion, Parazak exemplifies the combination of dimethylol propionic acid and Taurine in aqueous polyurethane containing inks at page 16, Table 1, PUD-22 and PUD-24, the properties imparted to these exemplified polyurethane dispersions of Parazak would have been expected in the inks of Matsuoka, Duan, column 5, lines 51-67 shows the combination of sulfonate and carboxylate groups for stabilizing polyurethane aqueous dispersions, Duan, column 

Matsuoka does not disclose the amounts of the instant claims sufficiently to anticipate them and does not disclose the amount of the instant claim 11.
It would have been obvious to one of ordinary skill in the art at the time of the instantly claimed invention to use the instantly claimed combination of reactants in making the polyurethanes of Matsuoka in the instantly claimed amounts because Matsuoka encompasses the instantly claimed amounts as discussed above, the instantly claimed amounts of the instantly claimed components (A), (B), (C), (D), and (F) would have been expected to give polyurethanes 


Response to Applicant’s arguments

8.     Regarding the applicant’s response to the rejections of paragraph 3:

         The applicant’s response to the above rejections of paragraph 3 is not persuasive.  These rejections cannot be held in abeyance.  See MPEP 804  I. B. 1., including “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.”

The applicant’s response does not distinctly and specifically point out any supposed errors in the examiner’s action.  See MPEP 714.02.

The above rejections are therefore maintained as stated above.

9.     Regarding the applicant’s response as it applies to the rejection of paragraph 5. A. above:

The amended claims require the second polyol to have two hydroxyl functional groups at each end of the chain.  This is not what is described in the originally filed specification, noting the specific glycol and diols of paragraph [0026] thereof.  This is not what the applicant’s response argues.  It cannot be determined what the terminals of the “polyols” contain.  Note page 8 of 14 of the applicant’s response of 6/23/21, under “Error Correction”, particularly “[t]he second polyol(s) can have a number average molecular weight (Mn) of about 500 g/mol to about 3000 g/mol and have one hydroxyl group attached at each end of the polyol.”  The recitation “and have one hydroxyl group attached at each end of the polyol” has a very different meaning that the instantly claimed “with two hydroxyl functional groups at each end of the chain”.  The argued portion of the instant specification requires one OH group at each end of the chain.  The claim language clearly requires two OH groups at each end of the chain.  The argued specification section does not match the claim language.
The above rejection is therefore not overcome by the applicant’s arguments and amendment.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PATRICK D NILAND/Primary Examiner, Art Unit 1762